DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on December 02, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 3, and 6 have been amended; claims 2, 4-5, and 7-9 are canceled; and claim 10 has been added. Accordingly, claims 1, 3, 6, and 10 are pending in this application with an action on the merits to follow regarding claims 1, 3, 6, and 10.
Because of the applicant's amendment, the following in the office action filed September 13, 2021, are hereby withdrawn: 
Objections to the Specification for Claims 1, 3, 4, and 9
Objections to the Claims for Claim 9
35 USC 112(b) Rejections of Claims 1-9
35 USC 101 of Claims 1-9
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Loos US 20090075019 in view of Williams US 20160124508.

Regarding intendent Claim 1, Loos discloses a disinfectant glove (Fig. 1; Abstract) comprising: a glove body (Fig. 1, #2) defining an inner surface (Loos Annotated Fig. 2 and Abstract) and an external surface (Loos Annotated Fig. 2) wherein the glove body comprises at least an external layer (Loos Annotated Fig. 2; Fig. 2, #6), a middle layer (Loos Annotated Fig. 2; Fig. 2, #4) and an inner layer (Loos Annotated Fig. 2; Fig. 2, #3), wherein a cut and a puncture resistant material is embedded throughout said middle layer (the Examiner notes that all fabrics are to some degree cut and puncture resistant) and said inner layer (¶0100 notes, “To enable… slash-proof properties to be imparted to the internal lining 1, the layers (3, 6)…”), and wherein said middle layer is suffused with an antimicrobial chemical (¶0056 notes, “layer 3 made from a woven… fabric… with an anti-microbial effect” and ¶0017, states, “the metal may be in the form of a coating or a powder applied to the at least one layer (3) made from a woven… fabric”), further wherein said inner surface is suffused with an antimicrobial chemical (¶0056, 0017-0018).
Loos does not expressly disclose that said external surface comprises copper fibers.
Williams teaches a glove with copper fibers that has an external surface (Fig. 1B, #102a) that comprises copper fibers (¶0017).
Both Loos and Williams teach analogous inventions in the art of gloves with copper. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Loos with the teachings of Williams such that the external surface of the glove would contain copper fibers so that the glove would be conductive and could be used to operate a touchscreen when worn by a user (Williams ¶0002).
Regarding Claim 3, the modified glove of Loos discloses the disinfectant glove as defined in claim 1, wherein any or a combination of: the external layer, the middle layer and inner layer are suffused with copper (¶0056).
Regarding Claim 10, the modified glove of Loos discloses the disinfectant glove as defined in claim 1.
Loos does not expressly disclose wherein said inner surface comprises copper fibers.
Williams teaches a glove with copper fibers that has an external surface (Fig. 1B, #102a) that comprises copper fibers (¶0017).
Both Loos and Williams teach analogous inventions in the art of gloves with copper. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Loos with the teachings of Williams such that the external surface of the glove would contain copper fibers so that the glove would be anti-microbial as well as air-permeable so that the user’s hands do not get too overheated.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Loos in view of Williams as applied to claim 1 above, and further in view of McCrorey US 20080016601 .
Regarding Claim 6, the modified glove of Loos discloses the disinfectant glove as defined in claim 1, as described above but Loos does not expressly disclose the glove body defines a pull loop affixed to a rear portion of said glove body.
McCrorey teaches a glove body (Fig 1, #1) that includes a pull loop (Fig. 1, #60) affixed to a rear portion of said glove body (Fig. 1 shows loop #60 attached to the rear portion #10 of glove body #1).
Both Loos (as modified by Williams) and McCrorey teach analogous inventions in the art of protective gloves. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Loos with the teachings of McCrorey such that the rear wrist portion of the glove body would have a pull loops to facilitate the removal of the glove (see para. 0035 of McCrorey) thereby preventing unwanted substances directly contacting the user’s skin.

    PNG
    media_image1.png
    380
    724
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed December 02, 2021, with respect to the 35 USC 102 of Claims 1-5 and 8-9, and the 35 USC 103 of Claims 6-7 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
von Blucher US 20050076418 A1 teaches a multi-layer antimicrobial protective glove
Tiktin US 4368883 A teaches a glove with multiple pull loops
Cano US 5020160 A teaches a protective glove with pull-loops
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/RAQUEL M. WEIS/Examiner, Art Unit 3732    

/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732